Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 10, 2018

                                          No. 04-18-00451-CR

                                     IN RE Christopher T. BRADY

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         On July 5, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on July 10, 2018.


                                                           _________________________________
                                                           Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
  This proceeding arises out of Cause No. 2018-CR-4755, styled The State of Texas v. Christopher T. Brady,
pending in the 227th Judicial District Court, Bexar County, Texas, the Honorable Kevin M. O’Connell presiding.